AQ 442 (Rev. 11/11) Arrest Warrant (C8 24 lof 7

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio

United States of America 4 9 19 eR “ (\ 9 1 {

 

Russell Delano Miley-Cruz Case No.
JUDGE PEARSL...
Defendant , ey . eee
ARREST WARRANT |

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — Russell Delano Miley-Cruz ,
who is accused of an offense or violation based on the following document filed with the court:

 

iW Indictment C1 Superseding Indictment (4 Information O Superseding Information © Complaint
O Probation Violation Petition 1 Supervised Release Violation Petition [7 Violation Notice CI Order of the Court

This offense is briefly described as follows:

18 U.S.C. 875c - Transmission of Threat in Interstate Commerce
18 U.S.C. 1512b3 - Obstruction of Justice

     
     

 

Date: 02/28/2019 — i
issuing officer's signature’
City and state: _ Cleveland, Ohio U.S. Magistrate Judge David A. Ruiz __

 

 

Printed name and title

 

Return

 

 

This warrant was received on (date) alli § ___, and the person was arrested on (date) 3] i } 1%
at (city and state) __Se@ANTON, Pe -

pate: 3{ ghia st] roe FB)
Arresting officer’s signature

f. GAR Ve2/Uusm <

Printed name and title

 

 

 

 

 
